DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

               MICHAEL WILSON and VIRGINIA WILSON,
                           Appellants,

                                     v.

 DEUTSCHE BANK NATIONAL TRUST COMPANY AS TRUSTEE FOR
       HARBORVIEW MORTGAGE LOAN TRUST 2005-9,
                       Appellee.

                               No. 4D14-3747

                            [October 21, 2015]


  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin County; James W. Midelis, Judge; L.T. Case No. 432009CA002844.

  Brian Korte and Scott J. Wortman of Korte & Wortman, P.A., West Palm
Beach, for appellants.

  Joseph D. Wargo and Susan Capote of Wargo & French, LLP, for
appellee.

                         On Confession of Error

MAY, J.

   The borrowers appeal a final judgment of foreclosure, arguing the trial
court erred in entering a final judgment because the lender failed to prove
standing, and also erred in the admission of certain evidence. The lender
has filed a confession of error on the standing issue. We therefore reverse.

   Reversed.

WARNER and STEVENSON, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.